Case 1:19-cv-00742-LPS Document 821 Filed 08/27/20 Page 1 of 4 PageID #: 62084




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,

                        Plaintiffs,
                                          C.A. No. 19-742-LPS
              v.
                                          PUBLIC VERSION
 VMWARE, INC.,

                        Defendant.




  LETTER TO THE HONORABLE LEONARD P. STARK FROM ANNE SHEA GAZA
             REQUESTING A DISCOVERY TELECONFERENCE


Dated: August 20, 2020                YOUNG CONAWAY STARGATT &
                                      TAYLOR, LLP
Public Version: August 27, 2020
                                      Anne Shea Gaza (No. 4093)
OF COUNSEL:                           Robert M. Vrana (No. 5666)
                                      Samantha G. Wilson (No. 5816)
Arturo J. González                    Rodney Square
Michael A. Jacobs                     1000 North King Street
Richard S. J. Hung                    Wilmington, DE 19801
MORRISON & FOERSTER LLP               (302) 571-6600
425 Market Street                     agaza@ycst.com
San Francisco, CA 94105               rvrana@ycst.com
(415) 268-7000                        swilson@ycst.com
agonzalez@mofo.com
mjacobs@mofo.com                      Attorneys for VMware, Inc.
rhung@mofo.com

Bita Rahebi
MORRISON & FOERSTER LLP
707 Wilshire Boulevard
Los Angeles, CA 90017
(213) 892-5200
brahebi@mofo.com
        Case 1:19-cv-00742-LPS Document 821 Filed 08/27/20 Page 2 of 4 PageID #: 62085




             Scott F. Llewellyn
             MORRISON & FOERSTER LLP
             4200 Republic Plaza
             370 Seventeenth Street
             Denver, CO 80202-5638
             (303) 592-2204
             sllewellyn@mofo.com




25241445.1
Case 1:19-cv-00742-LPS Document 821 Filed 08/27/20 Page 3 of 4 PageID #: 62086
                                                                                       WILMINGTON
                                                                                      RODNEY SQUARE

                                                                                          NEW YORK
                                                                                  ROCKEFELLER CENTER

                                                                                        Anne Shea Gaza
                                                                                          P 302.571.6727
                                                                                          F 302.576.3439
                                                                                         agaza@ycst.com



                                         August 20, 2020


BY E-FILE

The Honorable Leonard P. Stark
United States District Court
  for the District of Delaware
844 North King Street
Wilmington, DE 19801

               Re:     Cirba Inc. (d/b/a Densify), et al. v. VMware, Inc., C.A. No. 19-742-LPS

Dear Chief Judge Stark:

Counterclaim Plaintiff VMware, Inc. writes to request the scheduling of a discovery
teleconference. In view of the long lapse of time since VMware first raised these issues in late
June and Cirba’s continued refusal to present them to the Court for resolution (as set forth
below), VMware has been forced to submit this letter unilaterally.

The disputes requiring judicial attention are listed below:

      The adequacy of Cirba’s core technical document production, in particular whether Cirba
       has produced its non-public technical documents that bridge the gap between Cirba’s
       publicly available technical documents and its source code and that explain how the
       accused product is designed and works;

      Whether the Court should order Cirba to supplement its responses to VMware’s
       Interrogatory Nos. 2 and 3 to provide complete responses; and

      Whether the Court should order Cirba to search for and produce documents responsive to
       VMware’s Requests for Production Nos. 19, 48, 68, 69, 86, and 90 that are dated more
       than six years before VMware filed its counterclaims.

VMware raised the above issues, among other issues with Cirba’s discovery responses, in a letter
to Cirba on June 30. (Ex. 1.) Since that time, and after multiple letters and meet-and-confers,
the parties have reached an impasse as to these issues. (Ex. 2.) In particular, the following
attorneys, including at least one Delaware Counsel and at least one Lead Counsel per party,

                           Young Conaway Stargatt & Taylor, LLP
                  Rodney Square | 1000 North King Street | Wilmington, DE 19801
                    P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:19-cv-00742-LPS Document 821 Filed 08/27/20 Page 4 of 4 PageID #: 62087

Young Conaway Stargatt & Taylor, LLP
The Honorable Leonard P. Stark
August 20, 2020
Page 2

participated in verbal meet-and-confers (by telephone) on July 17 and 20 and August 17, 2020 to
address these issues:

       Delaware Counsel:             Anne Shea Gaza and/or Robert M. Vrana
                                     (on behalf of VMware)
                                     Kenneth L. Dorsney (on behalf of Cirba)

       Lead Counsel:                 Lily Li (on behalf of VMware)
                                     Wesley L. White (on behalf of Cirba)

Since August 6, VMware has repeatedly sought Cirba’s agreement to the filing of a joint letter so
that these issues could be submitted to the Court for timely resolution given the upcoming
discovery deadlines. (Ex. 3.) Cirba declined to authorize the joint filing, arguing that VMware’s
courtesy agreement to extend the substantial completion deadline somehow rendered them not
ripe. (Id.)

While continuing to hold up the submission of VMware’s disputes to the Court, on the afternoon
of Sunday, August 16, Cirba demanded for the first time a meet and confer on certain alleged
VMware discovery deficiencies. Although the parties have long been at an impasse on
VMware’s issues, Cirba suddenly refused to agree to any joint letter unless it also included the
issues Cirba raised that the parties just began discussing to try and resolve. (Exs. 4, 5.) After
VMware agreed to submit a joint letter with those issues despite their lack of ripeness, Cirba
changed its mind and refused to agree to submit the joint letter on August 19. (Exs. 5-7.)

Fact discovery will close in less than four months. (D.I. 578 at ¶ 8(a).) VMware has already
agreed to extend the substantial completion deadline to September 11 due to Cirba’s delays with
its document production. (Ex. 8.) Yet Cirba continues to impede resolution of VMware’s long-
pending issues despite the parties’ clear impasse.

VMware requests a teleconference at the Court’s earliest convenience, particularly in view of the
September 11, 2020 deadline for substantial completion of document production.

Should Your Honor have any questions or concerns regarding the foregoing, counsel for
VMware is available at the convenience of the Court.

                                                    Respectfully submitted,

                                                    /s/ Anne Shea Gaza

                                                    Anne Shea Gaza (No. 4093)

Enclosures

cc: All Counsel of Record (CM/ECF & e-mail)
